    Case 2:20-mc-00007-MSD Document 21 Filed 07/07/20 Page 1 of 9 PageID# 188



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF VIRGINIA


In re:

COURT OPERATIONS UNDER THE EXIGENT
CIRCUMSTANCES CREATED BY THE OUTBREAK                     Case No. 2:20mc7
OF CORONAVIRUS DISEASE 2019 (COVID-19):
MODIFIED JURY SUMMONS PACKET


                          General Order No. 2020-20

        The United States District Court for the Eastern District of

Virginia      has   continued   to   closely    monitor   the   outbreak   of

Coronavirus Disease 2019 (COVID-19), as well as the developing

guidance from the Centers for Disease Control and Prevention (CDC),

and local health authorities.             As   detailed   in General Order

Nos. 2020-19 and 2020-16, the Court has announced its plan for the

phased expansion of Court Operations in this District, which

includes the anticipated resumption of criminal jury trials in the

coming months.1

        In anticipation of such planned resumption of criminal jury

trials, and pursuant to the Jury Selection and Service Act, the

Court hereby ADOPTS the attached modified jury summons packet that

shall be provided to all prospective jurors within the District.

The summons packet includes a letter to prospective jurors, a




1 As set forth in General Order No. 2020-16, and for the reasons discussed
therein, civil jury trials have been postponed indefinitely.
    Case 2:20-mc-00007-MSD Document 21 Filed 07/07/20 Page 2 of 9 PageID# 189



Screening Questionnaire, the standard jury information form and

instructions, and a return envelope.

        The letter to prospective jurors included in the modified

jury summons packet describes the safety precautions implemented

by the Court in response to the COVID-19 pandemic.              Furthermore,

the letter provides prospective jurors with information pertaining

to the Court’s restrictions regarding entry to the U.S. Courthouses

in our District, as have been set forth in General Order Nos. 2020-

17 and 2020-14.

        The Screening Questionnaire was developed with consideration

given to guidance provided by the Administrative Office of the

United States Courts, approaches taken by other federal district

courts, and after consultation with other judges of this Court,

our jury administrator, the U.S. Attorney’s Office, Federal Public

Defender’s Office, and the Court’s CJA Panel Attorney District

Representative.        As described in General Order No. 2020-19, the

information sought in the Screening Questionnaire will be used by

the Court to avoid requiring those individuals whose jury service

may be deferred to a later date2 to visit the Courthouses in our

District for an in-person voir dire proceeding.            In doing so, the



2 For example, those individuals in a “higher risk” category for contracting
COVID-19, individuals who are currently sick or have been directed to
quarantine and may not be recovered or released from such restrictions
before the report date, individuals employed in certain healthcare
positions, and individuals with children requiring their direct supervision
and who lack other childcare options.

                                       2
Case 2:20-mc-00007-MSD Document 21 Filed 07/07/20 Page 3 of 9 PageID# 190



Court endeavors to protect the health and safety of jurors and

prospective   jurors,    court    employees,     criminal    defendants,

government representatives, counsel, judges, and the public.

    It is so ORDERED.



                                                  /s/
                                             Mark S. Davis
                                  CHIEF UNITED STATES DISTRICT JUDGE
Norfolk, Virginia
July ____,
       7   2020




                                   3
    Case 2:20-mc-00007-MSD Document 21 Filed 07/07/20 Page 4 of 9 PageID# 191
                            UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF VIRGINIA
FERNANDO GALINDO                                                                            MARK S. DAVIS
 CLERK OF COURT                                                                              CHIEF JUDGE


                                                 DATE

   Dear Juror,

       I am writing to notify you that you have been selected to serve on a jury in the United States
   District Court for the Eastern District of Virginia. Enclosed are a “Summons for Petit Jury
   Service” for your service set to begin on Friday, September 11, 2020, which includes a Juror
   Information Form at the bottom, and a Screening Questionnaire for COVID-19 risk.

       We realize these are difficult and trying times. We are closely monitoring and following the
   guidance issued by the CDC and local health authorities and are committed to the safety and
   well-being of all our jurors. Therefore, we want you to know the actions we have taken to
   protect you and other Courthouse occupants. These actions include the following:

       1) To prevent the spread of COVID-19 and reduce the potential risk of exposure to our staff
       and jurors, a questionnaire is enclosed for your completion. It will help us as we take
       precautionary measures to protect you and everyone in our Courthouses.

       2) In addition, please note that the Court has implemented numerous new procedures
       designed to protect the health and safety of jurors and other visitors to our
       Courthouses, including:

          • Jurors, visitors, and occupants of our Courthouses are required to remain at least six
          feet apart, and this social distancing includes seating arrangements and breaks in trials,
          including lunch.
          • Jurors, visitors, and occupants are required to wear a mask or face covering which you
          may bring with you, and if you do not have a mask or face covering, the court will
          provide one for you.
          • Courtrooms and jury sitting rooms will be sanitized and cleaned after each use.
          • All jurors and visitors to our Courthouses are asked to read the notice of health
          screening questions posted on the Courthouse doors and are denied entry if they cannot
          meet the screening criteria.
       We hope this information reassures you of our commitment to protect your health and is
   helpful in assisting you with the next step on your part of completing the enclosed Summons and
   Screening Questionnaire.




                                          www.vaed.uscourts.gov
                                          NORFOLK (757) 222-7200
 Case 2:20-mc-00007-MSD Document 21 Filed 07/07/20 Page 5 of 9 PageID# 192


   Completion On-Line:

   If you have access to the Internet, please do the following:

       •       Visit www.vaed.uscourts.gov;

       •       Click on the eJuror link;

       •       Login to eJuror using your 9-Digit Participant Number (located on your Summons
               for Jury Service), the first three letters of your last name, and your date of birth.
               Please answer all the questions on the Juror Information Form and Screening
               Questionnaire.

   Completion by Mail

   If you do not have access to the Internet, please complete the “Jury Information Form,”
   (which is the bottom half of your “Summons for Jury Service”) and the Screening
   Questionnaire. Once complete, please mail them back to us in the envelope provided,
   within five (5) days of receipt.

   Please keep the top portion of the summons form as it has “Frequently Asked Questions”
   regarding your jury service.

    I want to assure you that we are taking the COVID-19 pandemic seriously and will continue
to monitor conditions as they evolve. Our court wishes to ensure that any concerns or fears you
may have are addressed as quickly as possible. Your participation in the jury system is
important to all of us. We at the United States District Court truly understand the hardships you
may be facing, and we greatly appreciate your willingness to participate as a juror in this Court.
Your role as a juror plays a great part in allowing the Court to resume its most vital role -
dispensing justice and preserving democracy. We stand ready to assist you as we move forward
with jury service and selections.

    If you have any questions or concerns about this letter or your summons, feel free to contact
our office by using the phone numbers listed or by email at: jury_norfolk@vaed.uscourts.gov.

Respectfully Submitted,




Jerome Grate
Jury Administrator
        Case 2:20-mc-00007-MSD Document 21 Filed 07/07/20 Page 6 of 9 PageID# 193
                                             UNITED STATES DISTRICT COURT
                                                     EASTERN DISTRICT OF VIRGINIA
    FERNANDO GALINDO                                                                                                  MARK S. DAVIS
      CLERK OF COURT                                                                                                     CHIEF JUDGE
                                                      Screening Questionnaire
One of the Court’s overriding priorities is the safety of both our staff and jurors. As the COVID‐19 outbreak continues to
evolve, our Court is monitoring the situation closely and will coordinate juror reporting based on current
recommendations from the Centers for Disease Control and local and national health authorities.

To prevent the spread of COVID‐19 and reduce the potential risk of exposure to our staff and jurors, we are conducting
this simple screening. Your voluntary participation is important to help us take precautionary measures to protect you
and everyone in our courthouses. You may either complete this form below and return it with your paper Jury Information
Form, or you can answer the questions online through the eJUROR tool on our website: www.vaed.uscourts.gov.
As of the date you sign this form, within the last 14 days:
1                      Have you traveled internationally?
                       Yes                                  No
2                      Have you been diagnosed with COVID‐19, or had contact with anyone who has been diagnosed with
                       COVID‐19?
                       Yes                            No
3                      Have you been directed to quarantine or isolate?
                       Yes                               No
4                      Have you experienced a fever or chills, persistent cough, shortness of breath or difficulty breathing,
                       new loss of taste or smell, or other flu‐like symptoms?
                       Yes                             No
5                      Have you resided with, or been in close contact with, any person in the above‐mentioned categories?
                       Yes                                   No
In addition:
6                      Are you a healthcare worker directly involved with the treatment of the COVID‐19 disease, or
                       work in another field that puts you in direct contact with people who have been diagnosed with
                       COVID‐19?
                       Yes                              No
7                      Are you over age 65, or a person of any age with an underlying medical condition that puts you at a
                       higher risk of developing serious health complications from COVID‐19, or do you live with or provide
                       direct care for a vulnerable person?
                       Yes                                  No
8                      Do you have children at home who require your direct supervision due to school and/or daycare
                       closings? Note: Only answer YES if there is NO ONE else in the household who can provide care during your jury service.
                       Yes                                   No
 Subsequent to submitting this form, if conditions change such that you should answer “Yes” to any of
 the questions to which you answered “No,” please contact our office by calling the phone number listed
 below or by email at jury_norfolk@vaed.uscourts.gov or by mail.

 Signature: _________________________________________ Date: _____________________
      I hereby declare under the penalty of perjury that my answers are all true and correct to the best of my
      knowledge, information and belief.
 Participant # from Your Summons: __________________________

                                                        www.vaed.uscourts.gov
                                                        NORFOLK (757) 222-7200
                   Case 2:20-mc-00007-MSD Document 21 Filed 07/07/20 Page 7 of 9 PageID# 194
 UNITED STATES DISTRICT COURT
         Clerk's Office Phone Number 757-222-7200                                                                       SUMMONS                                                               PLEASE READ
  EASTERN DISTRICT OF VIRGINIA

  NEWPORT NEWS DIVISION                                                                                                 FOR JURY                                                                FURTHER
                                                                                                                                                                                      INSTRUCTIONS IN
  2400 WEST AVENUE
  U.S. COURTHOUSE
                                                                                                                         SERVICE                                                      THE INFORMATION
                                                                                                                                                                                     INCLUDED WITH THIS
  NEWPORT NEWS, VA 23607
                                                                                                                                                                                                SUMMONS.

                                                                                                                                                                     Submit this form online at
               TO:                                                                                                                                                     www.vaed.uscourts.gov
                                                                             Participant #:                                                                                         E3F.t;0
                                                                             102360184
                      TARA LEE WEDDING
                      123 ANYWHERE USA
                      SOMEWHERE,VA 12345-6789                                               IMPORTANT:DO NOT COME TO THE COURTHOUSE
                                                                                   UNTIL AFTER YOU CALL 866-224-9867 FOR INSTRUCTIONS.
                                                                                                                                  http://www.vaed.uscourts.gov/jury


                                                                          THE COURT SUMMONS YOU TO APPEAR FOR JURY DUTY BEGINNING ON THE
 PLEASE BRING THIS UPPER                                                  DATE, TIME AND PLACE SHOWN BELOW.
 SECTION WITH YOU WHEN
YOU REPORT FOR JURY DUTY                                                                                     NEWPORT NEWS DIVISION

DETACH AT PERFORATION FOR JUROR BADGE                                     LOCATION:                          2400 WEST AVENUE
                                                                                                             U.S. COURTHOUSE
                                                                                                             NEWPORT NEWS,VA 23607

                                                                          DATE:
                                                                                               ON CALL DATES: 9/11/2020 to 9/25/2020
                                                                          TIME:

            JUROR                                                         JUROR NUMBER: 02-0171
     UNITED STATES DISTRICT COURT
                                                                          PHONE TO GALL-                     1-866-224-9867(ANYTIME AFTER 6:30PM)

                  102360184                                                                 YOU MUST COMPLETE THIS FORM IN 5 DAYS
                                                                     YOU CAN SUBMIT THIS FORM ONLINE AT WWW.VAED.USCOURTS.GOV




  miniiiiimiiiiiiiiiiiiiiiiiiiiiiiiiiniiiiiimiiiiiiiiiiii
 400200902 JURY INFORMATION FORM DETACH THIS PORTION AND RETURN BY MAIL WITHIN 5 DAYS 'K qaTrS^yTu^                                                                                                    |
                                                                                                                                                                                                       SOMEONE |
   1, LAST NAME                                     FIRST                                      MIDDLE INITIAL            2. PHONE          HOME(OR OTHER*)

               STREET                                                                          P.O. BOX                                    WORK
    M D
    A g
    1   E      CITY                                                              STATE            ZIP                    3. HOW LONG HAVE YOU LIVED I
    L   s                                                                                                                                         YRS.         MOS.                                  YRS.         MOS.
                                                                                                                            THIS COUNTY                                         THIS STATE
   4, COUNTY                   5. PLACE OF BIRTH              6. MARITAL STATUS
                                                                                                                         7. NO. OF
                                                                 0 SINGLE 0                0 WIDOWED Q oivqrcJd"           CHILDREN

   8. AGE          9. ARE YOU EMPLOYED? Q ^ES Q                 10. YOUR OCCUPATION OR BUSINESS


   11. YOUR FIRM OR EMPLOYER'S NAME                                                              12. BUSINESS ADDRESS OR EMPLOYER'S ADDRESS
                                                                                                    STREET                                                    CITY

   13. IF RETIRED, YOUR OCCUPATION BEFORE RETIREMENT                                             14, SPOUSE'S OCCUPATION (IF SPOUSE RETIRED, OCCUPATION BEFORE RETIREMENT)

   15, ARE ANY CHARGES NOW PENDING AGAINST YOU FOR A STATE OR FEDERAL                       16. HAVE YOU BEEN CONVICTED OF A STATE OR FEDERAL CRIME                                            17. IF "YES" WERE
                                                                                               PUNISHABLE BY IMPRISONMENT FOR MORE THAN ONE YEAR?                                                    YOUR CIVIL RIGHTS
        CRIME PUNISHABLE BY IMPRISONMENT FOR MORE THAN ONE YEAR?
                                                                          0            0                                                                             0             0                 RESTORED
   18.00YOUHAVEANYPHYSICALORMENTALINFIRMITYWHICHWOULD                H YES    D NO     19.AREY0UASALARIEDEMPL0YEE        f) veS (H NO
        IMPAIR YOUR CAPACITY TO SERVE AS A JUROR?                             ^            OF U.S. GOVERNMENT?           ^         ^               IF "YES", INSERT PROOF THAT YOUR
                                 IF ANSWER IS "YES" AND YOU SEEK AN INFIRMITY EXCUSE
                                                                                                                                                   CIVIL RIGHTS WERE RESTORED.                         Q YES Q NO
                                   PLEASE AHACH A LEHER OR A DOCTOR'S STATEMENT.                                                I declare under penalty of perjury ttrat all answers are true to the best of my
                                                                                       20. ESTIMATED NO. OF MILES ONE
                                                                                           WAY FROM YOUR HOME TO                knowledge and belief.
                                                                                           COURTHOUSE TO WHICH YOU              SIGN ^
                                                    102360184                              ARE SUMMONED.                        HEBE
Case 2:20-mc-00007-MSD Document 21 Filed 07/07/20 Page 8 of 9 PageID# 195
Case 2:20-mc-00007-MSD Document 21 Filed 07/07/20 Page 9 of 9 PageID# 196




   Pre-Addressed Business Reply Mail
    Envelope – No Postage Necessary
